SOMERVILLE, J.
-There are several grounds upon which, in our judgment, the decree of the chancellor must be affirmed. *235Of these we need specify but two. In the first place, we are unable to see clearly that the chancellor has erred in finding that the testimony adduced in the cause is insufficient to establish the trust in favor of complainants, without which the bill is entirely devoid of equity. The rule is that a trust of this nature, sought to be engrafted upon lands by parol evidence, and such as results by operation of law, must be supported by testimony not only entirely satisfactory, but clear and undoubted. The proof in the cause, in our opinion, does not come fully up to this rule, and so the chancellor found, as shown by his opinion and decree.
Conceding, however, that the complainants had an equitable interest in the lands in controversy, arising from the investment of their funds in the improvements erected on the leasehold estate owned in the premises by William M. Reynolds, the husband of Mrs. Elizabeth C. Reynolds, the deed of August 9th, 1877, executed by Reynolds and wife to the appellee, Caldwell, operated to release to the grantee in the deed whatever interest Mrs. Reynolds had in the property.
If the husband alone had signed the conveyance, there might be some force in the argument, that, in as much as it was a mere quit-claim deed, the grantee would be put on inquiry and charged with notice of the wife’s equity in the premises. But the conveyance was executed in such form as to convey a title to the property even had it belonged exclusively to the wife, provided it be construed to be a bona fide sale of the property for money, or its equivalent, and not in payment of the husband’s debt. It was a conveyance by instrument in writing, signed jointly by husband and wife, and attested by two witnesses as to the signature of each. — Code, 1876, §§ 2707, 2161.
That there was a sale of the interest of the wife for cash there can be no doubt. It is a misapprehension of the facts to say that the land was sold to pay an ordinary debt of the husband, such as to constitute a misappropriation of the wife’s statutory separate estate, within the inhibition of the statute which has been construed to forbid a sale of the wife’s proj)erty held under the statute, to pay the husband’s debts. The price agreed to be paid by Caldwell for the interest of Reynolds and wife in the lands was nominally twelve hundred dollars. It was really and in truth only two hundred dollars in cash, which is shown to have been paid, and for further consideration, the satisfaction of the purchase-money due the Elyton Land Company, as the original vendor, which still held the legal title, having executed to Reynolds only a bond for title. This lien was superior to any equity or claim of the wife, and the land was liable for it as an existing encumbrance, of which all the world is bound to take notice. The payment of this *236encumbrance, or rather the sale subject to it, was not a payment of Reynold’s debt from the wife’s property, in any just or proper sense.
There is no suggestion made, or proof adduced, of the fact that the sum of two hundred dollars was an inadequate price for the property, subject to this encumbranco. No question is, therefore, raised touching this feature of the case.
It follows from these principles that Mrs. Reynolds, one of the complainants, having parted with her equity in the land, was not entitled to recover. As to her, the bill lacked equity. She' not being entitled to a recovery, her co-complainants were likewise precluded,
The bill is not susceptible of amendment so as to correct this variance, because to strike out her name would result in an entire change of parties, the child retí having been made co-complainauts, by amendment, after the commencement of the suit.
Affirmed.